DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 2011/0311345).
Regarding claims 1, 2, 4, 5, 10 and 11, McNeil teaches a sanitary tissue product roll comprising a through-air-dried web comprising a plurality of pulp fibers (paragraphs [0031-0034] and  [0065]), wherein the through-air-dried web is convolutely wound about itself, having one or more perforations (paragraph [0044]), having a roll width of less than 12 inches (paragraphs [0062] and [0151]; Tables 6 and 7), having a roll density of less than 0.250 g/cm3 (paragraph [0041]; Tables 6 and 7), and can have a Roll Diameter of greater than about 8 inches (paragraph [0062]), and wherein the web is convolutely wound about a core, wherein the core exhibits an outer diameter of less than 2.25 inches (paragraph [0041]; Tables 6 and 7). 
McNeil fails to specifically teach the sanitary tissue product roll exhibiting a Roll Diameter of greater than 8.25 inches, and exhibiting a Moment of Inertia value and a Roll Density value that fall below a line having the following equation: y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Moment of Inertia and Roll Density values of the sanitary tissue product roll in McNeil to exhibit a Moment of Inertia value and a Roll Density value that fall below a line having the following equation: 1) y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Roll Diameter of the sanitary tissue product roll in McNeil to be greater than 8.25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 3, McNeil fails to specifically teach the sanitary tissue product roll exhibiting a Moment of Inertia greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in McNeil to exhibit a Moment of Inertia greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 6, McNeil discloses the web comprising an uncreped through-air-dried fibrous structure ply (Fig. 4; paragraphs [0034], [0066] and [0105]). 
Regarding claim 7, McNeil discloses the through-air-dried web being a creped through-air-dried fibrous structure ply (Fig. 4).
Regarding claim 8, McNeil discloses the through-air-dried web being an embossed through-air-dried fibrous structure ply (paragraph [0034]).
Regarding claim 9, McNeil discloses the web comprising two or more through-air-dried fibrous structure plies (paragraph [0105]).
Regarding claim 12, McNeil fails to specifically teach the sanitary tissue product roll of McNeil exhibiting a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measure according to the Core Kinetic Coefficient of Friction Measurement Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in McNeil to exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measured according to the Core Kinetic Coefficient of Friction Measurement Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 13, McNeil discloses the web being void of permanent wet strength (paragraphs [0032] and [0034]).
	Regarding claims 14 and 15, McNeil discloses the sanitary tissue product roll being a toilet tissue roll and a paper towel roll (paragraphs [0003] and [0103]).
	Regarding claims 16 and 17, McNeil discloses a package comprising one or more sanitary tissue product rolls (paragraph [0157]).
	Regarding claim 18, McNeil discloses a film overwrap material (paragraph [0157]).
	Regarding claim 19, McNeil discloses the method comprising the steps of providing a through-air-dried web and convolutely winding the through-air-dried web (Fig. 11; paragraph [0103]).
	Regarding claim 20, McNeil discloses the step of convolutely winding the through-air-dried web comprising the step of convolutely winding the through-air-dried web about a core (Fig. 11; paragraph [0110]).

Response to Arguments
Applicant's arguments, see page 5, filed 5/20/2022 with respect to the 35 U.S.C. 103 rejection of claims 1-20 as being unpatentable over McNeil have been fully considered but they are not persuasive. 
Applicant argues that “McNeil fails to teach, at a minimum, a sanitary tissue product roll comprising a through-air-dried web wherein the sanitary tissue product roll exhibits a diameter of greater than 8.25 inches”.
This argument is not deemed persuasive. As shown in the 103 rejection above, McNeil teaches a sanitary tissue product roll comprising a through-air-dried web (paragraphs [0031-0034]). McNeil fails to specifically teach the through-air-dried web having a Roll Diameter of greater than 8.25 inches, however, McNeil does teach that the through-air-dried web can exhibit a Roll Diameter of greater than about 8 inches (paragraph [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Roll Diameter of the sanitary tissue product roll in McNeil to be greater than 8.25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II). Accordingly, claims 1-20 are unpatentable over McNeil.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781